Citation Nr: 1733072	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for right knee disability, to include arthritis.

3. Entitlement to service connection for left knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's claims file is currently with the VA RO in Montgomery, Alabama.  The Veteran submitted a notice of disagreement with the RO's determination, and in January 2012, the RO issued a Statement of the Case addressing the matters.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in March 2012.


FINDINGS OF FACT

1.  A chronic back disability was not present during service, arthritis was not manifest to a compensable degree within one year of service separation, and the Veteran's current back disability is not causally related to his active service or any incident therein, including a reported in-service back injury.

2.  A chronic right knee disability was not present during service, arthritis was not manifest to a compensable degree within one year of service separation, and the Veteran's current right knee disability is not causally related to his active service or any incident therein, including a reported in-service knee injury.  

3.  A chronic left knee disability was not present during service, arthritis was not manifest to a compensable degree within one year of service separation, and the Veteran's current left knee disability is not causally related to his active service or any incident therein, including a reported in-service knee injury.  



CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative disc disease of the lumbar spine, was not incurred in active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A right knee disability, to include arthritis, was not incurred in active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  A left knee disability, to include arthritis, was not incurred in active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In August 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including records from the Social Security Administration (SSA).  The Board notes that the Veteran's service treatment records from his active duty service period of 1973 to 1977 are not of record.  Given the efforts undertaken by the RO and the unambiguous responses received from the service department, the Board finds that further efforts to obtain them are futile.  See e.g. September 2009 VA Memo Formal Finding.  The Veteran has been duly informed that his service records are unavailable.  See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, although the Board sincerely regrets that the Veteran's service treatment records corresponding to this period are unavailable, it finds that VA has no further duty to him with respect to obtaining them.  See 38 C.F.R. § 3.159(c); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

The Veteran has been provided VA medical examinations in connection with his claims of service connection for a back and bilateral knee disabilities.  In a 2017 brief, the Veteran and his representative argued that VA failed its duty to assist by failing to provide an adequate medical opinion.  Medical opinions do not need to be perfect, they need to be adequate.  The Court of Appeals for Veterans Claims (CAVC) has held that a VA opinion report is adequate if it is based on correct facts and sufficiently informs the Board of the medical expert's judgment on a medical question and the "essential rationale" for the opinion.  The report must be "read as a whole" and a medical examiner is not required to provide a detailed review of medical history or comment on every piece of favorable evidence in the record.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that VA examiners do not have a reasons or bases requirement).  Where the opinion is lacking in detail, "the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination."  Acevedo, 25 Vet. App. at 294.  Furthermore, "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies."  Monzingo, 26 Vet. App. at 106-7.  

The Board finds that the examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These examination reports were provided by a qualified medical professional, were predicated on a full reading of the record, consideration of the Veteran's reported medical history and symptomatology, and clinical examination.  The examiner provided rationales for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).


Background

In July 2009, the Veteran submitted an original application for VA compensation benefits, seeking service connection for bilateral knee and back disabilities.  He contended that he sustained injuries while moving a refrigerator on active duty.
 
The Veteran's June 1973 military enlistment medical examination is negative for pertinent complaints or abnormalities.  As noted above, the Veteran's service treatment records from his active duty service from 1973 to 1977 are not of record.  VA obtained the Veteran's Social Security Administration records dated January 2011.  In those records, the Veteran reported that he had only one job for the past 15 years as a roofer, and that he did not supervise other people on the job.  The records indicate that he was denied disability benefits for his back and knees due to insufficient evidence.

The Veteran submitted statements in October 2009, August 2010, May 2011 and June 2011, in which he reported injuring himself in the period of 1974 to 1976, in service.  He asserted that he received medication and profiles, as a result of his back and knee pain.  The Veteran reported experiencing pain for years, and it worsening as he aged.   

Review of a February 18, 2010 VA medical record reveals that the Veteran complained of back pain.  He reported not remembering any specific injuries to his back, except while he was in service.  The record is negative of any complaints of knee pain.  An assessment of chronic back pain and degenerative arthritis was noted. 
 
The Veteran underwent a VA medical examination in February 2010.  The Veteran reported that he began to have bilateral knee pain and edema in both knees after the physical training exercises and duties required of him in the military.  The Veteran reported that he had worked as a roofer for many years, and now supervises.  He stated that he had not seen a doctor for treatment of his knees since his military service.  The examiner determined a diagnosis of bilateral knee strain, resolved with residual pain.  The examiner opined that the Veteran's current bilateral knee condition, to include arthritis is less likely as not caused by or a result of his military service.  The examiner acknowledged the unavailability of the Veteran's STRs, and considered the lack of follow-up post-service medical records showing continuous problems with the Veteran's knees.  The examiner concluded that due to the absence of knee problems requiring medical attention, the Veteran's current bilateral knee condition, to include arthritis is less likely as not related to military service.   

During the February 2010 VA medical examination, the Veteran reported chronic pain in his lower back.  He stated that he had injured his back while unloading a refrigerator in service.  The Veteran stated that prior to a recent February 2010 visit at a VA medical center, the last time he had seen a physician was 5 to 6 years ago.  The examiner determined a diagnosis of degenerative disc disease of the lumbosacral spine.  The examiner opined that it is less likely as not the Veteran's degenerative disc disease of the lumbosacral spine was caused by or a result of his military service.  The examiner acknowledged the unavailability of the Veteran's STRs, and considered the lack of follow-up post-service medical records showing continuous problems with the Veteran's back prior to his initial visit at the VA in 2010.  The examiner concluded that due to the absence of back problems requiring medical attention, the Veteran's back condition is less likely related to military service. 
  
Subsequent VA medical records for the period of May 2010 to August 2011 indicate that the Veteran has sought treatment for back and knee pain.  These records, however, contain no indication of a link between the Veteran's back and knee disabilities and his active service.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).



Analysis

As set forth above, the Veteran has been diagnosed as having degenerative disc disease of the lumbosacral spine and bilateral knee strain, resolved with residual pain, and has therefore met the current disability requirement.  As noted above, the Veterans STRs are not of record; however, the Board finds his lay statements of back and knee injuries credible and sufficient evidence to establish in-service injuries.  Thus, the dispositive issue in this case is whether there is a relationship or nexus between the Veteran's current back and bilateral knee disorders and his active service or any incident therein.  Again, however, that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  38 C.F.R. § 3.303(b). 

In that regard, the Board has first considered the provisions of 38 C.F.R. § 3.303(b), but notes that there is no indication that arthritis of the back or knees was present in service or manifest to a compensable degree within one year of service separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Absent probative evidence that arthritis was present in service or manifest to a compensable degree within the one year presumptive period, service connection for a back disability or a knee disability on a presumptive basis or continuity basis is not warranted.

The Board has also considered the Veteran's contentions that his current back and bilateral knee disorder is related to service, as demonstrated by the in-service injuries and reported continuous back symptoms since then.  After carefully considering the record, the Board finds that the preponderance of the evidence is against the claim.

As set forth above, although the Veteran alleges back symptoms since service, the record indicates that his symptoms did not become bothersome enough to prompt him to seek medical treatment for many years after service separation.  Indeed, the Veteran has not contended otherwise.  Rather, the record shows that he worked as a roofer, a profession which requires strenuous physical activity.  

In this case, the Board has considered the fact that although the Veteran reports experiencing back and knee symptoms since service, his symptoms were not significant enough to prompt him to seek medical attention or interfere with his occupation as a roofer, as well as the opinion of the VA examiner who found this medical history significant.  The February 2010 VA examiner opined that it is less likely than not that the Veteran's degenerative disc disease of the lumbosacral spine was caused by or a result of his military service.  The examiner further opined that the Veteran's current bilateral knee condition, to include arthritis is less likely as not caused by or a result of his military service.  In reference to the back condition, the examiner reasoned that the record was silent for back symptoms requiring treatment for many years after service separation.  The examiner explained that due to the absence of back or knee symptoms requiring medical attention, the Veteran's back condition and bilateral knee condition, to include arthritis, are less likely related to active service or any incident therein, including reported back and knee injuries. 

The Board finds the examiner's opinion to be probative.  It was based on examination of the Veteran, review of the available medical records, and consideration of the Veteran's reported medical history which is consistent with the evidence of record.  The Board further notes that the examiner provided a rationale for her conclusions.  These conclusions, based on the examiner's medical expertise, outweigh the Veteran's assertions of a nexus to service. 

Under these circumstances, the Board concludes that the preponderance of the evidence is against the claims of service connection for back and bilateral knee disabilities.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for right knee disability, to include arthritis, is denied.

Entitlement to service connection for left knee disability, to include arthritis, is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


